DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 12/15/21 is acknowledged.
This application is in condition for allowance except for the presence of claims 10-17 directed to an invention non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Cancel claims 10-17

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Considering claim 1, the prior art does not teach or fairly suggest a system for decontaminating wastewater, comprising: a wastewater source fluidly connected to an inlet on a wastewater filter-
Wallace (US 4,287,026) is regarded as the closest relevant prior art, Wallace teaches a system for processing a fluid (fig 1), comprising:  an elongated vessel H having an inner chamber with a fluid inlet 11/12, a vapor outlet 55, and a concentrate outlet 50a/51a (the solids removal scoops must necessarily remove some See Fig 1, Col. 3, ln. 65 through Col. 4, ln. 16); a plurality of alternately spaced rotating trays T and fixed baffles P disposed through the inner chamber (See Fig 1, Col. 1, ln. 56 through Col. 2, ln. 26); a rotating shaft S in the inner chamber passing through central openings in the fixed baffles P and attached to the rotating trays T (See Fig 1 , Col. 1, ln. 56 through Col. 2, ln. 2, Col. 5, ln. 30 through Col. 6, ln. 10). Wallace teaches that the shaft is driven by motors, through oiled bearings at controlled speeds to increase the temperature of water to desired ranges (Col. 4, ln. 17-61); Wallace however does not teach wherein the system comprises wastewater source fluidly connected to an inlet on a wastewater filter-strainer device producing a filtered wastewater flow; a separation tank fluidly connected to an outlet on the wastewater filter-strainer device, wherein the separation tank divides the filtered wastewater flow into a heavy fraction, a light fraction, and an intermediate fraction.
Amand (US 4,443,331) teaches a separation tank which may be used to treat a liquid suspension such as polluted waters comprising particles, wherein a liquid flow is directed into the separation tank, and wherein the separation tank divides the flow into a heavy fraction, a light fraction, and an intermediate fraction (Figure 1, 14 and 15 and 16; and Abstract, A process and device for selectively separating particles from a suspension is disclosed; and col 7 In 28 - col 8 In 3, With reference now to FIG. 1, the cleaner of the present invention is comprised of a separation chamber 1 which in the preferred embodiment has a very slightly conical shape ... Suspension inlet 8 allows introduction of the suspension to be cleaned through a swivel connection at the head of the separation chamber 1 and an annular passage 10 which operates as a rotating deviating device. Auxiliary fluid inlet gallows introduction of an auxiliary fluid ... Opposite the inlets 8 and 9 and their respective rotating deviating devices 10 and 11 are outlets comprised of 50 two stationary passages 14 and 15. Heavy fraction outlet 14 connects in fluid communication by means of water-tight connections to the annular passage 12 closest to the sidewalls to allow discharge of the heavy fraction. Intermediate fraction outlet 15 connects in 55 fluid communication to annular passage 13 to allow the discharge of the intermediate fraction ... A light component outlet 16 placed at same end of the separation chamber as inlets 8 and 9 and coli nearly aligned with the longitudinal axis 2 of the separation chamber 1 allows recovery of the lightest components al the base of the vortex created by the swirling suspension; and col 13 In 44-55, This apparatus may be satisfactorily utilized for the treatment of various suspensions which include ... the treatment of waste or polluted waters; the efficient separation of particles having a specific gravity rather dose to that of the fluid in which they are in suspension). However, there is no motivation to combine the various elements Wallace and Amand references. Specifically to provide a system for decontaminating wastewater, comprising: a wastewater source fluidly connected to an inlet on a wastewater filter-strainer device producing a filtered wastewater flow; a separation tank fluidly connected to an outlet on the wastewater filter-strainer device, wherein the separation tank divides the 
Bertness et al (US 4,877,536) teaches skimming and clarification to obtain three source water fractions before feeding to a reactor (see abstract, title, and Fig), however Bertness does not teach first filter strainer, and teaches a reactor rather than decontamination unit as claimed and would not be combinable with Wallace as set forth above to arrive at the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772